Case 1:20-cv-02389-DDD-NRN Document 11 Filed 08/28/20 USDC Colorado Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No.: 20-cv-02389-NRN


  ESTATE OF ELIJAH JAVON MCCLAIN, by and through its personal representatives Sheneen
  McClain ND Lawayne Mosley;
  SHENEEN MCCLAIN, individually;
  LAWAYNE MOSLEY, individually;

         Plaintiffs,
  v.
  CITY OF AURORA, COLORADO, a municipality;
  OFFICER NATHAN WOODYARD, in his individual and official capacity;
  OFFICER RANDY ROEDEMA, in his individual and official capacity;
  OFFICER JASON ROSENBLATT, in his individual and official capacity;
  OFFICER MATTHEW GREEN, in his individual and official capacity;
  SERGEANT DALE LEONARD, in his individual and official capacity;
  OFFICER ALICIA WARD, in her individual and official capacity;
  OFFICER KYLE DITTRICH, in his individual and official capacity;
  OFFICER ERICA MARRERO, in her individual and official capacity;
  OFFICER JAMES ROOT, in his individual and official capacity;
  OFFICER JORDAN MULLINS-ORCUTT, in his individual and official capacity;
  OFFICER DARREN DUNSON, in his individual and official capacity;
  SERGEANT RACHEL NUNEZ, in her individual and official capacity;
  LIEUTENANT PETER CICHUNIEC, in his individual and official capacity;
  PARAMEDIC JEREMY COOPER, in his individual and official capacity;
  DR. ERIC HILL, in his individual capacity;

         Defendants.


                             NOTICE OF ENTRY OF APPEARANCE
  ____________

  To the Clerk and all parties of record:

         I hereby certify that I am a member in good standing of the bar of this Court, and I appear

  in this case as counsel for above-named Defendants Lieutenant Peter Cichuniec and Paramedic

  Jeremy Cooper, in their individual capacities.

         Respectfully submitted this 28th day of August, 2020.
Case 1:20-cv-02389-DDD-NRN Document 11 Filed 08/28/20 USDC Colorado Page 2 of 3




                                    s/ David M. Goddard
                                    David M. Goddard
                                    Bruno Colin & Lowe
                                    1999 Broadway, Suite 4300
                                    Denver, CO 80202
                                    303-831-1099
                                    303-831-1088-fax
                                    dgoddard@brunolawyers.com
                                    Counsel for Defendants Cichuniec and Cooper in
                                    their individual capacities




                                       2
Case 1:20-cv-02389-DDD-NRN Document 11 Filed 08/28/20 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE

          I certify that on this 28th day of August, 2020, a true and correct copy of the foregoing
  NOTICE OF ENTRY OF APPEARANCE was e-filed via CM/ECF system and served
  electronically or by U.S. Mail, postage prepaid, to the following:

  Mari Anne Newman
  Liana Gerstle Orshan
  Killmer Lane & Newman LLP
  1543 Champa Street
  Suite 400
  Denver, CO 80202
  303-571-1000
  303-571-1001 (fax)
  mnewman@kln-law.com
  lorshan@kln-law.com




                                              s/Jennifer Fate
                                              Jennifer Fate, Paralegal
                                              Bruno, Colin & Lowe, P.C.




                                                 3
